DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
The amendments and arguments filed 9/21/21 are acknowledged. Claims 1-3 are amended. Claims 1-4 are pending. Claims 1-4 are currently under consideration for patentability under 37 CFR 1.104.

Objections Withdrawn
The objection to the title for not being descriptive is withdrawn in light of applicant’s amendments thereto. 

The objection to the specification for the use of numerous trademarks is withdrawn in light of applicant’s amendments thereto. 

Terminal Disclaimer
The terminal disclaimer filed on 4/6/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application 16/630,322 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections Withdrawn
The rejection of claims 1-4 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of applicant’s amendments thereto. 

The rejection of claims 1-4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of applicant’s amendments thereto. 

The rejection of claims 1-3 on the ground of nonstatutory double patenting as being unpatentable over claims 3-5, 12-16, 20, 22 of copending Application No. 16/630,322 (reference application) in view of Prior et al (WO 2004/019872 A2; filed 8/28/03; published 3/11/04) is withdrawn in light of the Terminal Disclaimer filed 4/6/21. 

The rejection of claims 1-4 on the ground of nonstatutory double patenting as being unpatentable over claims 3-5, 12-16, 20, 22 of copending Application No. 16/630,322 (reference application) in view of Bai et al (Proc Natl Acad Sci U S A. 2005 May 17;102(20):7292-6) is withdrawn in light of the Terminal Disclaimer filed 4/6/21. 

Claim Rejections Maintained
Claim Rejections - 35 USC § 102(b)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The rejection of claims 1-3 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Prior et al (WO 2004/019872 A2; filed 8/28/03; published 3/11/04) is maintained. 
The instant claims are drawn to a method of forming a fusion protein useful as a prodrug, comprising electing a protein that is useful as a delivery domain for a protein precursor, constructing a vector encoding said delivery domain linked to said protein precursor via a suitable linker sequence, and expressing the fusion protein in a suitable expression host. The delivery domain can be a transferrin protein, and the precursor protein can be proinsulin.  The transferrin can have the nucleic acid sequence of SEQ ID NO:2 and the proinsulin can have the nucleic acid sequence of SEQ ID NO:1. The instant specification paragraph [0036] states that: Preproinsulin sequence (NM_000207) (SEQ ID NO: 1)fused in frame with Tf sequence (NM_001063) (SEQ ID NO: 2) was engineered into pcDNA3.1 (+) expression vector (Invitrogen, CA) by molecular cloning methods (Figure 1).” This indicates that NM_000207 is the sequence of SEQ ID NO:1, and NM_001063 is the sequence of SEQ ID NO:2. 
Prior et al describe a pharmaceutical composition comprising a transferrin protein fused to a proinsulin (see entire reference, e.g. claims 1, 22-25, 45). Exemplary sequences for the transferrin include NM_001063 (see e.g. page 12) and exemplary sequences for proinsulin include NM_000207 (see e.g. page 47). The hormone is a therapeutic protein (see e.g. page 46 and 47). These accession numbers are the same as the instant specification, therefore comprise the same proteins as the instant claims. Prior specifically describes the fusion of insulin and transferrin as one specific embodiment (see Example 2). Prior states that “The present invention provides fusion proteins of insulin fused to mTf that have increased half-life and pharmaceutical compositions of such fusion proteins for the treatment of diseases associated with abnormal glucose levels that can be administered orally” (see Example 2). In that same example, Prior states that “the insulin sequence used corresponds to that of Genbank Accession No. NM_000207, SEQ ID NOS: 22 (DNA) and 23 (protein), as shown below” (see Example 2).  The fusion protein can be generated by translation of a nucleic acid in which a polynucleotide encoding all or a portion of a therapeutic protein is joined in-frame with a polynucleotide encoding all or a portion of a modified transferrin (see e.g. page 4, second paragraph). This production would necessarily require selection of the components to be included in the fusion protein. The transferrin can be fused to a human insulin, for example a proinsulin (see entire reference, e.g. claims 46 and 51). The insulin protein can be separated from the end of the transferring protein by a linker peptide, which can be less than 10 amino acid residues (see entire reference, e.g. claim 49, pages 35-36 (“Linkers” section). Prior describes a method of making the protein by insertion of the protein fragments into a vector molecule, incorporation of the vector into a host cell (see entire reference, e.g. page 8 (last two paragraphs), 11 (last two paragraphs, 12 (first three full paragraphs), and 25-26 (“Nucleic Acid” section). The nucleic acids are useful to produce a recombinant fusion protein in a host cell (see entire reference, e.g. page 31-32 (first paragraph of “Host Cells” section). The two or more DNA coding sequences to create the fusion polypeptide, including attachment of the transferrin and therapeutic polypeptide results from in frame fusions between DNA of the coding sequences of the protein components (see entire reference, e.g. page 8 (second paragraph), 11 (last two paragraphs)-12 (first three full paragraphs), 25-26 (first three paragraphs of “Nucleic Acids” section). Appropriate host cells are known in the art according to Prior (see entire reference, e.g. descriptions of transformation and appropriate host cells on pages 31-34). The instant specification (published application paragraph [0026]) states that “Exemplary prodrugs may include prohormones and other profactors.” Therefore, including a proinsulin as part of the fusion protein as described in Prior would meet the functional limitations of “protein useful as a prodrug.” 

Applicant’s Arguments
Applicant argues:
1. Prior discloses fusion proteins comprising a modified transferrin. They are engineered to reduce or prevent glycosylation. In contrast the presently claimed transferring fusion comprises three well defined domains. Prior does not disclose unmodified, fully glycosylated transferrin protein. Further, Prior does not use leucine-glutamate dipeptide as a linker. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. While Prior does recite modified transferrin, the modified form of the protein is not the only one contemplated. Prior specifically states that “Any transferrin may be used to make modified Tf fusion proteins of the invention. As an example, the wild-type human Tf (Tf) is a 679 amino acid protein of approximately 75kDa (not accounting for glycosylation), with two main domains, N (about 330 amino acids) and C (about 340 amino acids), which appear to originate from a gene duplication. See GenBank accession numbers NM001063…” This means that the same transferrin of the instant claims is identified as a species of transferrin that is available for use in the fusion protein, including wild-type, from NM_001063. 
Prior does not disclose the use of leucine-dipeptide linkers, but this is not considered in the rejection under 35 USC 102(b). Therefore the argument is moot. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prior et al (WO 2004/019872 A2; filed 8/28/03; published 3/11/04) in view of Bai et al (Proc Natl Acad Sci U S A. 2005 May 17;102(20):7292-6). 
The instant claims are drawn to a method of forming a fusion protein useful as a prodrug, comprising electing a protein that is useful as a delivery domain for a protein precursor, constructing a vector encoding said delivery domain linked to said protein precursor via a suitable linker sequence, and expressing the fusion protein in a suitable expression host. The delivery domain can be a transferrin protein, and the precursor protein can be proinsulin.  The transferrin can have the nucleic acid sequence of SEQ ID NO:2 and the proinsulin can have the nucleic acid sequence of SEQ ID NO:1. The instant specification paragraph [0036] states that: Preproinsulin sequence (NM_000207) (SEQ ID NO: 1)fused in frame with Tf sequence (NM_001063) (SEQ ID NO: 2) was engineered into pcDNA3.1 (+) expression vector (Invitrogen, CA) by molecular cloning methods (Figure 1).” This indicates that NM_000207 is the sequence of SEQ ID NO:1, and NM_001063 is the sequence of SEQ ID NO:2. 
Prior et al describe a pharmaceutical composition comprising a transferrin protein fused to a proinsulin (see entire reference, e.g. claims 1, 22-25, 45). Exemplary sequences for the transferrin include NM_001063 (see e.g. page 12) and exemplary sequences for proinsulin include NM_000207 (see e.g. page 47). The hormone is a therapeutic protein (see e.g. page 46 and 47). These accession numbers are the same as the instant specification, therefore comprise the same proteins as the instant claims. Prior specifically describes the fusion of insulin and transferrin as one specific embodiment (see Example 2). Prior states that “The present invention provides fusion proteins of insulin fused to mTf that have increased half-life and pharmaceutical compositions of such fusion proteins for the treatment of diseases associated with abnormal glucose levels that can be administered orally” (see Example 2). In that same example, Prior states that “the insulin sequence used corresponds to that of Genbank Accession No. NM_000207, SEQ ID NOS: 22 (DNA) and 23 (protein), as shown below” (see Example 2). The fusion protein can be generated by translation of a nucleic acid in which a polynucleotide encoding all or a portion of a therapeutic protein is joined in-frame with a polynucleotide encoding all or a portion of a modified transferrin (see e.g. page 4, second paragraph). This production would necessarily require selection of the components to be included in the fusion protein. The transferrin can be fused to a human insulin, for example a proinsulin (see entire reference, e.g. claims 46 and 51). The insulin protein can be separated from the end of the transferring protein by a linker peptide, which can be less than 10 amino acid residues (see entire reference, e.g. claim 49, pages 35-36 (“Linkers” section). Prior describes a method of making the protein by insertion of the protein fragments into a vector molecule, incorporation of the vector into a host cell (see entire reference, e.g. page 8 (last two paragraphs), 11 (last two paragraphs, 12 (first three full paragraphs), and 25-26 (“Nucleic Acid” section). The nucleic acids are useful to produce a recombinant fusion protein in a host cell (see entire reference, e.g. page 31-32 (first paragraph of “Host Cells” section). The two or more DNA coding sequences to create the fusion polypeptide, including attachment of the transferrin and therapeutic polypeptide results from in frame fusions between DNA of the coding sequences of the protein components (see entire reference, e.g. page 8 (second paragraph), 11 (last two paragraphs)-12 (first three full paragraphs), 25-26 (first three paragraphs of “Nucleic Acids” section). Appropriate host cells are known in the art according to Prior (see entire reference, e.g. descriptions of transformation and appropriate host cells on pages 31-34). The instant specification (published application paragraph [0026]) states that “Exemplary prodrugs may include prohormones and other profactors.” Therefore, including a proinsulin as part of the fusion protein as described in Prior would meet the functional limitations of “protein useful as a prodrug.” 
Prior does not teach the use of a leucine-glutamate dipeptide as the linker sequence. 
Bai et al teach a recombinant G-CSF-transferrin fusion protein that allows for effective GI absorption by oral administration (see entire reference, e.g. abstract, page 7292, second column, first full paragraph). The fusion protein was developed as recombinant technology for enhancing GI absorption of a therapeutic drug (see e.g. page 7295, first column, “Discussion section”). The fusion protein of Bai comprises a leucine-glutamate dipeptide linker between the two component proteins, also called “Leu-Glu” (see e.g. page 7292, second column, last paragraph). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the fusion protein of Prior to use the Leu-Glu dipeptide linker of Bai. Bai teaches that the dipeptide may offer the advantage of decreasing the chance for immunogenicity of the fusion protein (see e.g. page 7295, second column). Increased immunogenicity would likely inhibit the effectiveness of a protein therapeutic by creating an unwanted immune response, which produces a greater risk of adverse effects.  The advantage of lower immunogenicity therefore provides the motivation to make the aforementioned modification of the fusion protein of Prior, based on the teachings of Bai, with a reasonable expectation of success. 
Additionally, the modification of using a Leu-Glu dipeptide linker was a known variation on transferrin fusion proteins that was known in the art. The Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the scope and content of the prior art included a similar or analogous product, with differences between the claimed invention and prior art that were encompassed in known variation or in a principle known in the art, and one of ordinary skill in the art could have combined the elements as claimed by known methods, the claimed variation would have been predictable in to one of ordinary skill in the art. Bai shows that the Leu-Glu peptide is an effective linker for producing a fusion protein comprising transferrin and an effector protein, which has oral bioavailability that was previously not observed for the effector protein. One of skill in the art would be motivated to use a known linker (i.e. Bai) to modify a known fusion protein for which a short peptide linker of less than 10 amino acids is anticipated (i.e. Prior). Thus, the combination of prior art references as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.

Applicant’s Arguments
Applicant argues:
1. Prior discloses fusion proteins comprising a modified transferrin. They are engineered to reduce or prevent glycosylation. In contrast the presently claimed transferring fusion comprises three well defined domains. Prior does not disclose unmodified, fully glycosylated transferrin protein. Further, Prior does not disclose or suggest a fusion protein with the properties of the instant fusion protein. One of skill in the art would not be motivated to use unmodified transferrin since Prior modifies the protein for a specific purpose. 
2. There is no motivation to modify the fusion protein with the linker from Bai. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. While Prior does recite modified transferrin, the modified form of the protein is not the only one contemplated. Prior specifically states that “Any transferrin may be used to make modified Tf fusion proteins of the invention. As an example, the wild-type human Tf (Tf) is a 679 amino acid protein of approximately 75kDa (not accounting for glycosylation), with two main domains, N (about 330 amino acids) and C (about 340 amino acids), which appear to originate from a gene duplication. See GenBank accession numbers NM001063…” This means that the same transferrin of the instant claims is identified as a species of transferrin that is available for use in the fusion protein, including wild-type, from NM_001063. The combination of the two proteins is anticipated. In fact, a transferrin-insulin protein is 
Furthermore, the selection of proinsulin and transferrin is more than simply picked from a long list, as applicant suggests. Prior specifically describes the fusion of insulin and transferrin as one specific embodiment (see Example 2). Prior states that “The present invention provides fusion proteins of insulin fused to mTf that have increased half-life and pharmaceutical compositions of such fusion proteins for the treatment of diseases associated with abnormal glucose levels that can be administered orally.” In that same example, Prior states that “the insulin sequence used corresponds to that of Genbank Accession No. NM_000207, SEQ ID NOS: 22 (DNA) and 23 (protein), as shown below.” Therefore, Prior specifically anticipated a proinsulin-transferrin fusion protein, including with the sequences of the instant claims. 
2. Prior does not disclose the use of leucine-dipeptide linkers, but applicant’s argument are directed to the references separately. As stated in MPEP 2145, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, the rejection describes motivation for making the combination of Bai and Prior. Bai teaches that the dipeptide may offer the advantage of decreasing the chance for immunogenicity of the fusion protein (see e.g. page 7295, second column). Increased immunogenicity would likely inhibit the effectiveness of a protein therapeutic by creating an unwanted immune response, which produces a greater risk of adverse effects.  Bai also shows that the Leu-Glu peptide is an effective linker for producing a fusion protein comprising transferrin and an effector protein, which has oral bioavailability that was previously not observed for the effector protein. One of skill in the art would be motivated to use a known linker (i.e. Bai) to modify a known fusion protein for which a short peptide linker of less than 10 amino acids is anticipated (i.e. Prior). Thus, the combination of prior art references as combined provided a prima facie case of obviousness.

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        5/14/22

/BRIAN GANGLE/Primary Examiner, Art Unit 1645